DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on January 27, 2021.  Claims 2-3 were amended.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, applying a surface treatment to at least a portion of an article, receiving a thermal profile of at least a portion of the article, comparing a first temperature indication to the first model temperature range to determine if the first temperature indication is outside of the first model temperature range, and comparing a second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range.  Therefore, claim 1, and dependent claims 2-10, are allowable over the prior art of record.
The primary reason for the allowance of claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, receiving a thermal profile of at least a portion of an 
The primary reason for the allowance of claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, at least one surface treatment tool, at least one thermal-imaging device, receiving, from the thermal-imaging device, a thermal profile of at least a portion of an article to which a surface treatment has been applied by the at least one surface treatment tool, comparing a first temperature indication to the first model temperature range to determine if the first temperature indication is outside of the first model temperature range, and comparing a second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range.  Therefore, claim 16, and dependent claims 17-20, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2002/0005968 A1, to Lin et al., discloses a method for monitoring application of a surface treatment to an article in a manufacturing process.  
U.S. Patent Publication 2015/0282786 A1, to Anand et al., discloses a temperature distribution determining apparatus for determining a temperature distribution within an object.  
In the Amendment filed on January 27, 2021, Applicant argued that the element(s) of applying a surface treatment to an article, and then a first temperature indication of a first region 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864